Filed 10/30/20 P. v. Mermer CA2/1
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                          DIVISION ONE


THE PEOPLE,                                                            B300956

         Plaintiff and Respondent,                                     (Los Angeles County
                                                                       Super. Ct. No. SA072721)
         v.

SEAN MERMER,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los Angeles
County, Leslie E. Brown, Judge. Dismissed.
      Christine M. Aros, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                ________________________________
       Sean Mermer appeals from an order denying his motion to
recall his sentence and resentence him pursuant to Penal Code
section 1170.95. For the reasons explained below, we dismiss the
appeal.

                           BACKGROUND
      In 2011, a jury convicted Mermer of first degree murder and
attempted premeditated murder, and the trial court sentenced him
to 50 years to life. We affirmed the conviction and sentence in an
unpublished opinion. (People v. Martin (July 30, 2014, B239366)
2014 Cal.App. Unpub. Lexis 5345.)
      On April 23, 2019, Mermer filed a petition for recall of
                                                               1
sentence and resentencing under Penal Code section 1170.95. The
Los Angeles County District Attorney opposed the petition,
attaching as exhibits our direct appeal opinion and a copy of the
reporter’s transcripts of the jury instructions.
       The trial court summarily denied Mermer’s petition on the
grounds that he had been found guilty of murder as an aider and
abettor with specific intent, and the jury had not been instructed on
either the felony murder rule or the natural and probable
consequences theory.
       Mermer appealed.
       Mermer’s appellate counsel filed a brief raising no issues on
appeal and requesting that we independently review the record
pursuant to People v. Serrano (2012) 211 Cal.App.4th 496 (Serrano)
to determine if the lower court committed any error. Counsel sent a
copy of the brief and the record to Mermer and informed him that
he may file a supplemental brief. On August 6, 2020, we sent a
letter to Mermer informing him that he “may submit by brief or

      1
          Undesignated statutory references will be to the Penal Code.




                                   2
letter any grounds of appeal contentions, or argument which
appellant wishes this court to consider.”
       On August 20, 2020, Mermer filed a supplemental brief,
contending his trial had been unfair because the judge browbeat his
defense DNA expert, and several prosecution theories were illogical
or unsupported by evidence. He further contends that by denying
relief to all aiders and abettors found to have acted with specific
intent, even minor participants or those with low culpability, such
as himself, section 1170.95 “is a biased law.” Mermer offers no
argument that he met the criteria for a recall of his sentence.
       “Where a defendant has been afforded all the constitutional
protections of a first appeal of right,” he is not entitled to our
independent review of the record pursuant to People v. Wende
(1979) 25 Cal.3d 436. But when Wende does not apply, an appellant
in a criminal case has the right to file a supplemental brief—which
Mermer has done here—and to our review of his or her contentions.
(See Serrano, supra, 211 Cal.App.4th at p. 503.)
       Section 1170.95 establishes a procedure by which an
individual “convicted of . . . murder under a natural and probable
consequences theory” can seek vacation of that conviction and
resentencing. (Stats. 2018, ch. 1015, § 4, pp. 6675-6677; see also
People v. Lewis (2020) 43 Cal.App.5th 1128, 1134, review granted
Mar. 18, 2020, S260598.) A petition for relief under section 1170.95
must include a “declaration by the petitioner that he or she is
eligible for relief under this section, based on all the requirements
of subdivision (a).” (§ 1170.95, subd. (b)(1).) One requirement for
relief is that the petitioner could not now be convicted of murder
under section 188, which describes express and implied malice,
forbids imputing malice based solely on a person aiding and
abetting a crime, and states that when a killing results from an
intentional act with express or implied malice, no other mental




                                 3
state need be shown to establish the mental state of malice
aforethought. (§§ 1170.95, subd. (a), 188.)
       We review de novo whether the trial court properly
interpreted and fulfilled its duty under the statute. (See Greene v.
Marin County Flood Control & Water Conservation Dist. (2010) 49
Cal.4th 277, 287.)
       Here, we are satisfied that Mermer’s counsel has fully
complied with her responsibilities. (See Serrano, supra, 211
Cal.App.4th at p. 503.) Based on our review of the record, the
applicable law, and Mermer’s supplemental brief, we conclude there
is no arguable issue and, for the reasons given above, dismiss the
appeal.

                          DISPOSITION
      The appeal is dismissed.
      NOT TO BE PUBLISHED



                                          CHANEY, J.
We concur:



             BENDIX, Acting P. J.




             SINANIAN, J.*

      *
      Judge of the Los Angeles County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                  4